

Exhibit 10.1
 
 EXCLUSIVE LICENSE AGREEMENT
 
 between
 
 ACCUDX CORPORATION
 
 and
 
 GRANT LIFE SCIENCES, INC.

 
THIS LICENSE AGREEMENT is made and entered into as of this 7th day of March,
2005 (“Effective Date”), by and between the ACCUDX CORPORATION, a California
corporation with offices located at 9466 Black Mountain Road, Suite 130, San
Diego, CA 92126 USA (hereinafter referred to as "Licensor") and GRANT LIFE
SCIENCES, INC., a Nevada corporation with its principal place of business at 64
East Winchester, Suite 205, Murray, UT 84107 USA (hereinafter referred to as
"Licensee").


WHEREAS, Licensor owns certain rights, title, and interest in and to the
Licensed Technology (as defined herein), as follows:
 
1.
DxStrip HIV-1 and HIV-2, Rapid Test for HIV-1 and HIV-2, Catalogue # DSH3CS204,
for in-vitro diagnostic use only.

 
2.
AccuSpot™ Dengue Fever, Rapid Test for Dengue Fever IgM and IgG, Catalogue
#ASDF-CS201, for in-vitro diagnostic use only.

     

  3. Trade Secrets/Know-how/manufacturing support - Colloidal Gold
Suspension /Colloidal Gold custom manufacturing business; and

 
WHEREAS, Licensor wishes to have the Licensed Technology further developed and
marketed at the earliest possible time in order that products resulting
therefrom may be available for public use and benefit; and
 
WHEREAS, Licensee desires to hereby enter into this Agreement whereby Licensee
obtains the exclusive rights to use the Licensed Technology for commercial
purposes; and
 
WHEREAS, Licensee represents that it possesses the expertise to do so; and
 
WHEREAS, Licensor is willing to enter into this Agreement with Licensee, under
the terms and conditions set forth herein.
 
NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, the receipt and sufficiency of which is hereby acknowledged, the Parties
hereto agree as follows:
 
ARTICLE 1. DEFINITIONS


The following terms as used herein shall have the following meaning:


1.1  “Affiliate” shall mean a corporation, company, partnership, or other legal
entity that controls or is controlled by, or is under common control, by
Licensee. In the case of a corporation or company, “control” means ownership
either directly or indirectly of at least fifty percent (51%) of the voting
securities of a corporation or other business organization with voting
securities or (ii) a fifty-one percent (51%) or greater interest in the net
assets or profits of a partnership or other business organization without voting
securities..



--------------------------------------------------------------------------------


1.2  "Agreement" or "License Agreement" shall mean this Agreement.
 
1.3  Authorized Uses” shall mean uses of the Licensed Technology to develop and
make and have made Licensed Product(s) for use, license, market, distribution
and sale.
 
1.4  "Field of Use" shall mean: commercial sale.
 
1.5       “Licensed Product(s)” shall mean products or services, the
development, manufacture, use or sale of which would require the use of Licensed
Technology.



1.6  "Licensed Technology” shall mean (i) DxStrip HIV-1 and HIV-2, Rapid Test
for HIV1 and HIV-2, Catalogue # DSH3CS204; (ii) AccuSpot™ Dengue Fever, Rapid
Test for Dengue Fever IgM and IgG, Catalogue #ASDF-CS201; and (iii) Trade
Secrets/Know how/manufacturing support - Colloidal Gold Suspension /Colloidal
Gold custom manufacturing business.
 
1.7        "Licensed Territory" shall mean worldwide.
 
1.8   “Net Sales” means the amounts invoiced by Licensee and its Affiliates for
the arms-length sale of Licensed Product to customers and distributors, less
qualifying costs directly attributable to such sale and actually identified on
the invoice. Such qualifying costs shall be limited to the following:


(a)  Customary trade, quantity, cash and prompt payment discounts to wholesalers
and distributors;
 
(b)  Credits or refunds, not exceeding the original invoice amount, for claims,
rejections and returns;
 
(c)  Actual outbound transportation costs and transportation insurance premiums;
 
(d)  Any taxes or other governmental charges levied on the production, sale,
transportation, delivery, or use of any Licensed Material or Licensed Product,
paid by or on behalf of Licensee, any Affiliate of Licensee, or a Sublicensee;
 
(e)  Bad debts and any cost of collection; and
 
(f)  Costs incurred by Licensee for providing samples to customers in reasonable
and customary amounts.


In any transfers of Licensed Technology or Licensed Product between Licensee and
its Affiliate, Net Sales shall be calculated based on the final sale of the
Licensed Technology or Licensed Product to a Third Party. In the event that
Licensee or a Licensee Affiliate receives non-cash consideration for any
Licensed Technology or Licensed Products, Net Sales shall be calculated based on
the fair market value of such consideration.
 
2

--------------------------------------------------------------------------------


 
ARTICLE 2. GRANT OF LICENSE

 
2.1  Exclusive License. Subject to compliance with this Agreement, and subject
to the reservation of rights stated below, Licensor grants to Licensee an
exclusive license to the Licensed Technology on a royalty-bearing basis,
including the exclusive right to grant sublicenses, for revenue-generating
Authorized Uses in the Field of Use in the Licensed Territory. Licensee may not
sell Licensed Technology to a third-party or seek patent protection for Licensed
Technology. In order to ensure that Licensee can use the license, Licensor will
supply know-how, any and all constructs, any and all clones, any and all
recombinant proteins, any and all antibodies, any and all equipment, reagents
and other such materials as required to manufacture and sell Licensed
Technology.


2.2 Exclusivity.


(a) Except as otherwise provided in this Article 2, during the Term, Licensor
shall not, directly or indirectly, (i) sell or distribute in the Licensed
Territory other than to or through Licensee as provided herein any Licensed
Products, or (ii) use or grant any other license for the use of the Licensed
Technology in connection with the sale or distribution of Licensed Products in
the Licensed Territory; provided, however, that nothing contained herein shall
prevent Licensor or its Affiliates or any of their other distributors or
licensees from (A) manufacturing, selling or distributing in the Licensed
Territory goods of all types and descriptions other than Licensed Products (or
from using or granting any other license for the use of the Licensed Technology
in connection with the manufacture, sale or distribution of such goods) or (B)
manufacturing, selling or distributing in the Licensed Territory Licensed
Products using technology that is not the Licensed Technology


(b) All products, other than Licensed Products, manufactured and/or sold by
Licensee shall be distinguished from Licensed Products, and Licensee shall avoid
confusing similarity between such other products and Licensed Products. In
furtherance of the foregoing, Licensee shall not manufacture and/or sell any
products (other than Licensed Products) that are equivalent or higher quality
than Licensed Products or are otherwise directly competitive in the marketplace
with Licensed Products.   


2.3 Sublicensing. Licensee will have the exclusive right to grant sublicenses,
limited to the Field of Use, consistent with the terms and conditions of this
Agreement provided that as between Licensor and Licensee, Licensee will be
responsible for the enforcement of such terms and conditions. Except as Licensor
may in its discretion otherwise agree in writing, any sublicense granted by
Licensee under this Agreement will provide for termination upon termination of
this Agreement. Licensee will provide to Licensor notice of all intended
sublicense agreements. Licensee will provide the Licensor written notice of all
intended sublicense agreements and provide copies of all such sublicense
agreements at least ten (10) days in advance of final signature, for consent of
Licensor, such consent not to be unreasonably withheld and to be acted on in an
expeditious manner.




ARTICLE 3. OPERATIONS UNDER THE LICENSE
 
3.1 Licensee shall use its commercially reasonable best efforts throughout the
term of this Agreement to promote the sale, marketing and distribution of the
Licensed Products, in the licensed Field of Use and to create, supply, and
market in the Licensed Territory. Except as expressly set forth in this
Agreement, Licensee will be solely responsible for the selling, marketing and
distribution of the Licensed Products..
 
3

--------------------------------------------------------------------------------


3.2 At the option of the Licensee, Licensor shall use its best efforts to assist
Licensee in facilitating manufacturing at the Licensor’s FDA/GMP-compliant
contract manufacturing maquiladora facility in Tijuana, Mexico or another
facility at which the Licensor manufactures Licensed Products.


3.3 Licensee shall have the right, at its own expense, to apply for additional
patents relating to the Licensed Technology. Licensor shall use its best efforts
to cooperate with Licensee in facilitating any such patent applications. The
Patent Applications shall be assigned for use by the Licensee but will be owned
by Licensor subject to Article 9 herein.


ARTICLE 4. CONSIDERATION FOR LICENSE


4.1 License Fee.


(a) Licensee shall pay Licensor a one-time license fee in the amount of fifteen
thousand dollars ($15,000) upon execution hereof by delivery of a check payable
to the order of AccuDx, Inc. or, at the Licensor’s option, by wire transfer of
immediately available funds to an account designated by the Licensor. Said
license fee shall not be credited toward any other obligation of Licensee under
this Agreement.


(b) Licensee shall deliver a promissory note upon execution hereof as additional
compensation with a $35,000 principal amount bearing interest at 6% per annum on
the outstanding balance paid quarterly in arrears and with a term of two years
from date of closing. The note shall amortize quarterly in arrears over the term
of the note in an amount equal to $4,375 per period.


4.2 For a period of two years after the effective date hereof, should the
Licensee make any public offering of its securities pursuant to an effective
registration statement under the Securities Act of 1933, as amended, Licensor
shall be entitled, and the Licensee agrees, to include in such registration any
or all of the common stock issuable granted to Licensor by the Licensee as
consideration hereunder (commonly referred to as “Piggyback Registration
Rights”). Such Piggyback Registration Rights, include, at Licensor’s option,
registration on Form SB-2. Notwithstanding the foregoing, the Licensor shall
have no Piggyback Registration Rights with respect to the Company’s current
registration statement on file with the Securities and Exchange Commission or
upon any amendments thereto. All such registration rights shall be subject to
customary market stand-off and underwriter cutback provisions.


4.3 Royalty On Net Sales. As further consideration for the grant of rights
hereunder, Licensee will pay Licensor a royalty equal to three percent (3%) of
Net Sales of Licensed Product.
 

ARTICLE 5. REPORTS AND PAYMENTS


5.1  Written Reports. Licensee agrees to make written reports and payments of
earned royalties to Licensor within thirty (30) days of the end of each calendar
quarter for the term of this Agreement. For the quarter being reported, Licensee
will provide:



(a)  
For each Licensed Product, the Net Sales during the reporting period.

 

(b)  
Total payments due to Licensor, with supporting calculations.

 
Concurrent with the issuance of each report, Licensee shall pay Licensor the
amounts due for the quarter covered by such report. Reports are required even if
no earned royalties are due.


4

--------------------------------------------------------------------------------


5.2 Payments. All monies to be paid by Licensee hereunder shall be paid in U.S.
Dollars. To the extent that Net Sales received by Licensee in any calendar
quarter are received in currencies other than U.S. Dollars, for purposes of
calculating the royalties due hereunder, such Net Sales shall be converted to
U.S. Dollars at the exchange rate existing between the U.S. Dollar and the
relevant currency on the last day of such calendar quarter, as such rate is
determined by the Chase Manhattan Bank of New York. Payments required under this
Agreement shall, if overdue, bear interest until payment at a per annum rate two
percent (2%) above the prime rate in effect as published in the Wall Street
Journal on the due date. The payment of such interest shall not foreclose
Licensor from exercising any other rights it may have because any payment is
late.


ARTICLE 6. CONFIDENTIALITY


6.1 Licensee Obligations. Licensee shall keep the Licensed Technology
confidential, except to the extent information needs to be disclosed to
commercialize the Licensed Product.


6.2 Licensor Obligations. Licensor shall not without the express written consent
of Licensee, for any reason or at any time either during or subsequent to the
term of this Agreement, disclose to third parties other than to their financial
and legal advisors information about the sales, profits and business affairs of
Licensee they receive access to in connection with this Agreement.




ARTICLE 7. LIMITED WARRANTY, MERCHANTABILITY AND EXCLUSION OF WARRANTIES


Each Party warrants to the other that it is fully empowered to enter into this
Agreement. Licensor makes no representation whatsoever with regard to the scope
or commercial potential or profitability or income of or from the Licensed
Technology or that such Licensed Technology may be exploited by Licensee or its
Affiliates without infringing any rights of any other party. Licensor makes no
covenant to defend any infringement charge by a third party of Licensed
Technology. Licensor does not warrant that the Licensed Technology will meet
Licensee’s or any of Licensee’s customer’s specific requirements. Licensee
warrants that it possesses the necessary expertise and skill to make, and has
made, its own evaluation of the capabilities, safety, utility, and commercial
application of the Licensed Technology.
 


 
ARTICLE 8. DAMAGES, INDEMNIFICATION, AND INSURANCE


8.1  Indemnification. Licensee shall defend, indemnify and hold Licensor, their
trustees, officers, agents, employees or assigns, and [the Inventors] harmless
from any and all claims, demands, actions and causes of action against Licensor,
whether groundless or not, in connection with any and all injuries, losses,
damages or liability of any kind whatsoever arising, directly or indirectly, out
of use, exploitation, distribution, or sale of Licensed Technology or Licensed
Product(s) by or through the Licensee or its Affiliate(s) or Sublicensees;
provided, however, that Licensee shall not be required to indemnify Licensor
where damages are solely caused by the fault of the Licensed Technology or
Licensed Products or the fault or negligence of the Licensor. This
indemnification obligation shall include, without limiting the generality of the
foregoing, reasonable attorney fees and other costs or expenses incurred in
connection with the defense of any and all such claims, demands, actions, or
causes of action. Licensor promptly shall notify Licensee of any claim, demand,
action or other proceeding for which Licensor intends to claim indemnification.
Licensee shall have the right to participate in, and to the extent Licensee so
desires jointly with any other indemnitor similarly noticed, to assume the
defense thereof with counsel selected by Licensee; provided, however, that
Licensor shall have the right to retain its own
 
5

--------------------------------------------------------------------------------


counsel, with the fees and expenses to be paid by Licensor, if representation of
Licensor by the counsel retained by Licensee would be inappropriate due to
actual or potential differing interests between Licensor and any other party
represented by such counsel in such proceedings. The indemnity obligations under
this Article 8 shall not apply to amounts paid in settlement of any claim,
demand, action or other proceeding if such settlement is effected without the
prior express written consent of Licensee, which consent shall not be
unreasonably withheld or delayed. The failure to deliver notice to Licensee
within a reasonable time after notice of any such claim or demand, or the
commencement of any such action or other proceeding, if prejudicial to its
ability to defend such claim, demand, action or other proceeding, shall relieve
such indemnitor of any liability to Licensor under this Article 8 with respect
thereto, but the omission so to deliver notice to Licensee shall not relieve it
of any liability that it may have to Licensor other than under this Article 8.
Licensee may not settle or otherwise consent to an adverse judgment in any such
claim, demand, action or other proceeding, that diminishes the rights or
interests of Licensor without the prior express written consent of Licensor,
which consent shall not be unreasonably withheld or delayed. Licensor and their
employees and agents, shall reasonably cooperate with Licensee and its legal
representatives in the investigation of any claim, demand, action or other
proceeding covered by this Article 8.


8.2 Licensor shall defend, at its cost and expense, and with counsel of its
choice, any action or proceeding brought against Licensee for alleged
infringement arising out of Licensee's use of the Licensed Products in
accordance with the provisions of this Agreement. If any such action or
proceeding is brought against Licensee, Licensee shall give Licensor prompt
notice thereof.


8.3 Licensor shall not hold Licensee liable for any claims, suits, actions,
damages, costs, expenses (including attorneys' fees) or losses (collectively,
"Damages") incurred through claims of third parties brought against Licensor for
alleged infringement arising out of Licensee's use of the Licensed Products in
accordance with this Agreement. Licensor shall indemnify Licensee and hold
Licensee harmless from and against any and all Damages incurred through claims
of third parties brought against Licensee for alleged infringement arising out
of Licensee's use of the Licensed Product in accordance with this Agreement.
 
8.4 Insurance. Licensee agrees to maintain such product liability and other
insurance as is customary in its industry.
 
8.5 Notification of Claims. Licensee shall promptly notify Licensor of each
claim relating in any way to a Licensed Product and provide Licensor with
Licensee’s good-faith evaluation of the claim.
 


ARTICLE 9. REPRESENTATIONS AND WARRANTIES


Each party represents and warrants to the other that it has the full right,
power and authority to enter into this Agreement and to perform all of its
obligations hereunder, this Agreement has been duly executed and delivered by
such party and constitutes a valid and binding obligation of such party in
accordance with its terms, and the execution by such party of this Agreement and
the performance of its obligations hereunder will not violate or result in a
breach of or default under any contract, agreement, instrument, judgment,
decree, order, ruling or statute or regulation to which such party is presently
a party or by which it or its properties may be is subject.


6

--------------------------------------------------------------------------------


Licensor represents and warrants to Licensee that (i) Licensor owns all right,
title and interest in and to the Licensed Products, free and clear of all liens,
claims and encumbrances, (ii) Licensor has full legal right, power and authority
to execute and deliver this Agreement, and perform all of the transactions
contemplated hereby, without conflict with, or infringement on, the rights of
any third party, and (iii) there are no actions pending or, to the best of its
knowledge, threatened with respect to the use of the Licensed Products in the
manner contemplated hereunder.
 
ARTICLE 10. TERM AND TERMINATION
 
10.1 Term. Unless otherwise extended in writing by mutual agreement of Licensor
and Licensee, this Agreement will remain valid and in force for ten (10) years
from the Effective Date.
 
10.2 Voluntary Termination by Licensee. Licensee shall have the right to
terminate this Agreement at any time, upon ninety (90) days prior written
notice, without cause and for any reason. If Licensee terminates this Agreement
under this provision, Licensor will not be under any obligation to return any
portion of the consideration paid by Licensee to Licensor. In the event of such
termination, Licensee agrees, upon the request of , to provide with all existing
data in support of governmental registration of Licensed Products, if any.
 
10.3 Voluntary Termination by Licensor. If Licensee should at any time default
or commit any breach of any covenant or any obligation of the license which
could have a material adverse effect, and should fail to remedy any default or
breach within thirty (30) days of Licensee’s receipt of written notice, Licensor
may, at its sole option, terminate this license by notice in writing to the
Licensee. Upon termination, Licensee shall remain responsible for all
obligations contained in this Agreement, including without limiting the
generality of the foregoing, reasonable attorney fees and other costs or
expenses incurred by Licensor as a result of Licensee’s breach and/or default.
 
10.4 Termination in Event of Insolvency. If Licensee: (a) liquidates and ceases
to carry on its business, (b) becomes “insolvent” (as such term is defined in
the United States Bankruptcy Code, as amended from time to time), or (c)
voluntarily seeks, consents to or acquiesces in the benefits of any bankruptcy
or similar debtor-relief laws, then Licensor may terminate this Agreement
without prejudice to any other remedy to which Licensor may be entitled at law
or in equity or elsewhere under this Agreement, by giving written notice of
termination to Licensee.
 
10.5 Effect of Termination.
 
(a) Upon termination of the Agreement Licensee shall cease all uses of the
Licensed Technology. If this Agreement is terminated for any reason whatsoever,
Licensee shall return, or at Licensor 's direction destroy, all plans, drawings,
papers, notes, writings and other documents, samples, organisms, biological
materials and models pertaining to the Licensed Technology, retaining no copies,
and shall refrain from using or publishing any portion thereof. Upon termination
of this Agreement, Licensee shall cease manufacturing, processing, producing,
using, or selling Licensed Products; provided, however, that Licensee may
continue to sell in the ordinary course of business for a period of six (6)
months reasonable quantities of Licensed Products that are fully manufactured
and in Licensee 's normal inventory at the date of termination if (a) all
monetary obligations of Licensee to Licensor have been satisfied, and (b)
royalties on such sales are paid to Licensor pursuant to Article 4 and 5 herein.
However, nothing herein shall be construed to release either party of any
obligation that matured prior to the effective date of such termination.
 
7

--------------------------------------------------------------------------------


(b) In the event of termination of the Term, Licensor shall have the prior right
and option to purchase any or all of the Licensed Products (including related
work in process) as Licensee may require to fill any unfilled orders received
prior to such expiration or termination), at the cost thereof to Licensee, as
carried on its books of account, but which amount shall not exceed the
reasonable cost to Licensor of comparable goods. Upon such termination or
expiration the parties hereto shall jointly immediately cause physical
inventories to be taken of (a) Licensed Products of Licensee on hand (including
Licensed Products in the process of manufacture on hand and for which orders
have been placed that cannot be canceled without penalty. Such inventories shall
be reduced to writing and copies thereof shall be delivered to and signed by
each party.
 
10.6 Survival. The provisions of Articles 6, 7 and 8 of this Agreement shall
remain in full force and effect notwithstanding the termination of this
Agreement.

 
ARTICLE 11. ADDITIONAL PATENTS


At Licensee’s expense, Licensee shall have the right to apply for additional
patents with the cooperation of the Licensor. Such patents shall be owned by the
Licensor; provided that Licensor assigns them to Licensee.


ARTICLE 12. ASSIGNMENT


This Agreement shall be binding upon and shall inure to the benefit of the legal
representatives and assigns of Licensor and Licensee, provided, however, that
any assignment of this Agreement by Licensee to a third party (other than in
connection with the transfer of the entire business of Licensee) may be made
only upon prior written consent of Licensor, which consent may not be
unreasonably withheld by Licensor.
 
ARTICLE 13. MISCELLANEOUS


13.1 Legal Compliance. Licensee shall comply with all laws and regulations
relating to its manufacture, processing, producing, use, selling, or
distributing of Licensed Products. Licensee shall not take any action that would
cause Licensor or Licensee to violate any laws and regulations.


13.2 Independent Contractor. The relationship between Licensee and Licensor
shall be that of an independent contractor only. Neither Party shall be the
agent of the other Party nor shall have authority to act for or on behalf of the
other in any matter. Persons retained by a Party as employees or agents shall
not by reason thereof be deemed to be employees or agents of the other Party.


13.3 Use of Names. The Parties and their Affiliates shall obtain the prior
written approval of the other Parties (and their Affiliates, as applicable)
prior to making use of their names for any commercial purpose, except as
required by law. As an exception to the foregoing, both Licensee and Licensor
shall have the right to publicize the existence of this Agreement; however,
neither Licensee nor Licensor shall disclose the terms and conditions of this
Agreement without the other party's consent, except as set forth in Article 6 or
as required by law.


13.4 Place of Execution. This Agreement and any subsequent modifications or
amendments hereto shall be deemed to have been executed in the State of Utah.


13.5 Governing Law; Venue. This Agreement and all amendments, modifications,
alterations, or supplements hereto, and the rights of the parties hereunder,
shall be construed under and governed by the laws of the State of Utah and the
United States of America. Any dispute between Licensor and Licensee shall be
determined solely and exclusively by a court of competent jurisdiction in the
State of Utah. The prevailing party in any litigated dispute shall be entitled
to reimbursement of its attorney’s fees and costs.


13.6 Entire Agreement. This Agreement constitutes the entire agreement between
Licensor and Licensee with respect to the subject matter hereof and shall not be
modified, amended or terminated except as herein provided or except by another
agreement in writing executed by the parties hereto.


13.7 Severability. All rights and restrictions contained herein may be exercised
and shall be applicable and binding only to the extent that they do not violate
any applicable laws and are intended to be limited to the extent necessary so
that they will not render this Agreement illegal, invalid or unenforceable. If
any provision or portion of any provision of this Agreement not essential to the
commercial purpose of this Agreement shall be held to be illegal, invalid or
unenforceable by a court of competent jurisdiction, it is the intention of the
parties that the remaining provisions or portions thereof shall constitute their
agreement with respect to the subject matter hereof, and all such remaining
provisions or portions thereof shall remain in full force and effect. To the
extent legally permissible, any illegal, invalid or unenforceable provision of
this Agreement shall be replaced by a valid provision that will implement the
commercial purpose of the illegal, invalid or unenforceable provision. In the
event that any provision essential to the commercial purpose of this Agreement
is held to be illegal, invalid or unenforceable and cannot be replaced by a
valid provision that will implement the commercial purpose of this Agreement,
this Agreement and the rights granted herein shall terminate.

13.8 Force Majeure. Any delays in, or failure of, performance of any party to
this Agreement shall not constitute default hereunder, or give rise to any claim
for damages, if and to the extent caused by occurrences beyond the control of
the party affected, including, but not limited to, acts of God, strikes or other
work stoppages; civil disturbances, fires, floods, explosions, riots, war,
rebellion, sabotage, acts of governmental authority or failure of governmental
authority to issue licenses or approvals that may be required.




ARTICLE 14. NOTICES


All notices and other communications shall be hand delivered, sent by private
overnight mail service, or sent by registered or certified U.S. mail, postage
prepaid, return receipt requested, and addressed to the party to receive such
notice or other communication at the address given below, or such other address
as may hereafter be designated by notice in writing:


If to Licensee:
Stan Yakatan
Chief Executive Officer
Grant Life Sciences, Inc.
64 East Winchester
Suite 205
Murray, UT 84107  


With a copy to:
Gregory Sichenzia, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas, 21st Floor
New York, NY 10018 


If to Licensor:       Ravi Pottahil
8806 Cliffridge Avenue
La Jolla, CA 92307
Facsimile: (858) 777-3600
 
Such notices or other communications shall be effective upon receipt by an
employee, agent or representative of the receiving party authorized to receive
notices or other communications sent or delivered in the manner set forth above.




[REMAINDER OF PAGE INTENTIONALLY OMITTED]




8

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Licensor and Licensee have caused this Agreement to be
signed by their duly authorized representatives, under seal, as of the day and
year indicated above.





LICENSOR:    LICENSEE:   AccuDx Corporation   Grant Life Sciences, Inc.        
  By: /s/ Ravi Pottahil      By: /s/ Stan Yakatan        Name: Ravi Pottahil    
     Name: Stan Yakatan        Title: President        Title: Chief Executive
Officer          

     
     
9

--------------------------------------------------------------------------------






  
  
   
